COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: WESTERN DAIRY                           §              No. 08-18-00030-CV
  TRANSPORT, L.L.C. AND JORGE
  HERNANDEZ,                                     §         AN ORIGINAL PROCEEDING

                       Relators.                 §                IN MANDAMUS

                                                 §

                                                 §

                                           ORDER

       Pending before the Court is Relators’ emergency motion for a stay of a discovery order

entered by the trial court on February 15, 2018 in cause number 2017-DCV0556, styled Evelyn L.

Lopez, Individually and as Next Friend of Hazel Briceidy Quinones and Ximena Idaly Quinones,

Minor Children, and on Behalf of the Estate of Marcos R. Quinones, Norma Quinones and Raul

Quinones. The motion is GRANTED. This stay order will remain in effect pending our review

of the mandamus petition or further order of this Court. Further, the Court has determined that no

action will be taken on the Petition for Writ of Mandamus pending a response from the Real Parties

in Interest. The response is requested to be filed on or before March 31, 2018.

       IT IS SO ORDERED this 1st day of March, 2018.



                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.